Grace Donnovan and R. P. Murphy alias, by their counsel, bring these cases into the Supreme Court on motion to certify in order that it may serve upon its merits, in the event the motion to certify is sustained.
Both cases, it is contended, involve convictions of offenses under 6212-15 GC. of the Crabbe Act., and that this section violates the mandate of the Constitution of Ohio in that it deliberately denies to the accused his constitutional right to trial by jury.
Section 10 of Art. 1 reads “except in cases of impeachment, cases arising in the army or navy - - - - and cases involving offenses for which the penalty provided' is less than imprisonment in the penitentiary, no person shall be held to answer for a capital crime unless on presentation or indictment by grand jury. In any trial, in any court,, accused shall be allowed - - - speedy public trial by impartial jury----.”
It is contended that a fine authorized under 6212-17 GC., provides imprisonment for its violation; but under the constitution it is not necessary that imprisonment be a part of the punishment in order that the accused be entitled to a trial by jury. This section, it is claimed, violates the letter and spirit of the bill of rights.
Sec. 13, Art. 8, Constitution of 1802 provides “excessive bail shall not be required, excessive fines shall not be imposed, or cruel or unusual punishments inflicted.” The parties in this case it is alleged were fined $1600, a $3000 motor car was taken from them along with liquor that cost them more than $2000. This it is urged, are “excessive 'fines and unusual punishments.”
It is further claimed that the Court of Common Pleas is not vested by 6212-18 GC. with jurisdiction to try any offense created by the so-called second Crabbe Act, (It being set forth that the first act was defeated by referendum.)
Sec. 4, Art. 4 reads: — “The jurisdiction of the Courts of Common Pleas and of Judges thereof shall be fixed by law.” It is therefore claimed that the_ Common Pleas had no constitutional jurisdiction; and its jurisdiction is such only, as expressly conferred by the General Assembly. It is further contended that the Court has no jurisdiction and can exercise none, except as expressly conferred by legislative function.